DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species D (Fig.20-25D) and claims 1-15 and new claims 16-20 in the reply filed on 05/23/2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig.23A reference numbers 348a and 350b; Fig.24A and 24C reference numbers 350 and 325a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1,9 and 16-17 limitation “a latch bias” and “a stopper bias” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. the claim does not any structure that discloses what the “biasing” structure would be. For purpose of examination the “biasing” structure will be interpreted as a spring. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Depended claims 2-8, 10-15 and 17-20 are similarly rejected due to the dependency on independent claims 1,9, and 16. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 5 recites the limitation "wherein the housing comprises a lid of a second container" in line 1-2 is unclear because in claim 1 the latch is disposed within the housing and how that same housing can be a lid of a second container since the housing connects two containers together via latches. Since claim is unclear on how the housing is a lid and specification do not explain this aspect of the invention either, it the limitation will be interrupted as “wherein housing is connected to the lid”.
Claim 14 recites the limitation "wherein said lid is the housing" in line 2 is unclear because in claim 1 the latch is disposed within the housing and how that same housing can be a lid of a second container since the housing connects two containers together via latches. Since claim is unclear on how the housing is a lid and specification do not explain this aspect of the invention either, the limitation will be interrupted as “wherein housing is connected to the lid”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grenier (US8297464B2).

Regarding claim 1, as best understood based on 112 (f) interpretation above, Grenier a latch mechanism comprising (Fig. 3 latch mechanisms 18): 
a housing (see annotated Fig. 3 of Grenier below);
 	a latch partially disposed within the housing (see fig.5 and 4 shows the latch partially disposed within the housing since pivot arms 72 are within the housing)and including a main body and a primary hook configured to secure a container to the housing,  (fig.3 and 6 show the latch having hook 74 and main body that is used to secure hook to the container)and wherein said latch is rotatably engaged to the housing and movable between a first position and a second position, wherein in said first position, the primary hook is adjacent the housing and in a position wherein it can secure a container to the housing, and wherein in said second position, (fig.4-8 shows the latch being rotatably engaged with the housing and movable between first and second position  ) the primary hook is distal from the housing and in a position wherein it cannot secure a container to the housing (fig.8 and 9 shows the hook being distal from the housing in a position wherein it cannot secure a container to the housing);
 a latch bias configured to bias the latch toward its first position (fig.7-9 show the latch 36 being biased via the pins 118 and 116 that are inserted into bores 90 ); 
a stopper slidably engaged to the latch and including a locking surface and holding surface, said stopper movable between an upper position and a lower position; (fig.4-8 show latch release 38 that is slidably engaged to the latch and includes a locking and holding surface and movable between upper and lower positions see annotated fig.3 below) and 
a stopper bias configured to bias the stopper toward its upper position such that when the latch is in its first position, the locking surface and primary hook create a negative space configured to receive and secure the container to the housing; and when the latch is its second position, the holding surface is configured to engage the container and prevent the latch from rotating back to its first position (fig.3 and 6-8 show the latch release 36 coil spring 114 that bias the stopper towards the upper position or lower position putting the latch in the first and second position as desired by pressing the button 100).
Annotated fig.3 of Grenier

    PNG
    media_image1.png
    765
    797
    media_image1.png
    Greyscale

Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Grenier further teaches wherein the primary hook is configured to engage a step of the container when the latch is in its first position; and wherein the holding surface is configured to engage a step of the container when the latch is in its first position and the stopper is in its upper position (fig.7 shows the hook 74 being engaged the seat 26 on the container in the first position and shows the holding surface as indicated in annotated fig. 3 above indirectly engages a step of the container when latch is in the first  position and stopper din upper position ).

Regarding claim 3, the references as applied to claim 1 above discloses all the limitations substantially claimed. Grenier further teaches wherein the primary hook includes a step receiving surface configured to engage a step of the container and cause the latch to rotate from its from its first position toward its second position (see annotated fig. 7 below for step of hook and engages the step of container).
Annotated fig.7 of Grenier

    PNG
    media_image2.png
    704
    665
    media_image2.png
    Greyscale

Regarding claim 5, as best understood on the 35 U.S.C. 112(b) issue identified above, the references as applied to claim 1 above discloses all the limitations substantially claimed. Grenier further teaches wherein the housing is connected to the lid (Fig.6 shows the housing being in connect with the lid of the container 12). 

Regarding claim 6, the references as applied to claim 1 above discloses all the limitations substantially claimed. Grenier further teaches wherein the locking surface and the holding surface are steps and the locking surface is positioned above the holding surface (annotated fig.3 above shows the locking surface and holding surface are steps and locking surface is positioned above the holding surface).

Regarding claim 7, the references as applied to claim 1 above discloses all the limitations substantially claimed. Grenier further teaches wherein the main body includes an operator surface configured to receive force from an operator and transfer said force into rotative movement wherein the latch rotates from its first position to its second position (fig. 3 shows the front wall 68 having opening 86 that can be gripped to open the latch from first to second position while unitizing the button 100 to unlock the hitch).

Regarding claim 8, the references as applied to claim 1 above discloses all the limitations substantially claimed. Grenier further teaches wherein the main body is rotatably secured to the housing via pins (Fig. 3 and 5 shows the front wall 68 secured to the housing via pins 116 and 118).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grenier (US8297464B2) and further in view of Brocket (US20190168376A1).

Regarding claim 4, the references as applied to claim 3 above discloses all the limitations substantially claimed. Grenier does not teach wherein the step receiving surface is beveled.
Brocket teaches wherein the step receiving surface is beveled (see annotated fig. 5A of Brocket below). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step receiving surface disclosed by Grenier by adding the beveled surface as disclosed by Brocket in order to easily slid the hook into the step of the container since it would have a slope.



Annotated fig.5A of Brocket

    PNG
    media_image3.png
    561
    615
    media_image3.png
    Greyscale

Regarding claim 13, the references as applied to claim 12 above discloses all the limitations substantially claimed. Grenier does not teach wherein the step receiving surface is beveled.
Brocket teaches wherein the step receiving surface is beveled (see annotated fig. 5A of Brocket above). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step receiving surface disclosed by Grenier by adding the beveled surface as disclosed by Brocket in order to easily slid the hook into the step of the container since it would have a slope.
Claim 9- 12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grenier (US8297464B2) and further in view of Brocket (US20190168376A1).

Regarding claim 9, as best understood based on 112 (f) interpretation above, Grenier teaches a container comprising (fig.1 shows carrying case 10): 
a plurality of walls defining an interior space (Fig. 1 shows plurality of walls 12 and 14); 
a latch mechanism, said latch mechanism further comprising (fig. m1 shows the latch mechanism 18):
 a housing (see annotated Fig. 3 of Grenier above);
 	a latch partially disposed within the housing and including a main body and a primary hook configured to secure a container to the housing (see fig.5 and 4 shows the latch partially disposed within the housing since pivot arms 72 are within the housing ), and wherein said latch is rotatably engaged to the housing and movable between a first position and a second position, wherein in said first position, the primary hook is adjacent the housing and in a position wherein it can secure a container to the housing, (fig.4-8 shows the latch being rotatably engaged with the housing and movable between first and second position  ) and wherein in said second position, the primary hook is distal from the housing and in a position wherein it cannot secure a container to the housing (fig.8 and 9 shows the hook being distal from the housing in a position wherein it cannot secure a container to the housing);
 a latch bias configured to bias the latch toward its first position (fig.7-9 show the latch 36 being biased via the pins 118 and 116 that are inserted into bores 90 ); 
a stopper slidably engaged to the latch and including a locking surface and holding surface, said stopper movable between an upper position and a lower position; (fig.4-8 show latch release 38 that is slidably engaged to the latch and includes a locking and holding surface and movable between upper and lower positions see annotated fig.3 above) and 
a stopper bias configured to bias the stopper toward its upper position such that when the latch is in its first position, the locking surface and primary hook create a negative space configured to receive and secure a container to the housing; and wherein when the latch is its second position, the holding surface is configured to engage a container and prevent the latch from rotating back to its first position (fig.3 and 6-8 show the latch release 36 coil spring 114 that bias the stopper towards the upper position or lower position putting the latch in the first and second position as desired by pressing the button 100).
Grenier does not teach wherein the latch is connecting two containers. 
Brocket does wherein a latch is connecting two containers (Fig. 5A shows the 28 securing two container 20’ and 20). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch disclosed by Grenier by adding the latch to the two containers as disclosed by Brocket in order to secure variety of sizes and configurations of container that can be stacked and releasably locked to one another in a wide variety of arrangements. (0010,Brocket)
Regarding claim 10, the references as applied to claim 9 above discloses all the limitations substantially claimed. Grenier as modified in claim 9 further teaches comprising a step configured to engage the latch mechanism of a second container when the container is stacked on top of the second container (Fig.5A of Brocket shows downward projection 41 that is configured to engage the latch mechanism when the container is stacked on top).

Regarding claim 11, the references as applied to claim 9 above discloses all the limitations substantially claimed. Grenier as modified in claim 9 further teaches wherein the primary hook is configured to engage a step of a second container when the latch is in its first position; and wherein the holding surface is configured to engage a step of a second container when the latch is in its first position and the stopper is in its upper position(fig.7 shows the hook 74 being engaged the seat 26 on the container in the first position and shows the holding surface as indicated in annotated fig. 3 above indirectly engages a step of the container when latch is in the first  position and stopper din upper position ).

Regarding claim 12, the references as applied to claim 9 above discloses all the limitations substantially claimed. Grenier as modified in claim 9 further teaches wherein the primary hook includes a step receiving surface configured to engage a step of a second container and cause the latch to rotate from its first position toward its second position (see annotated fig. 7 above for step of hook and engages the step of container as portrayed in fig.5A of Brocket).

Regarding claim 14, the references as applied to claim 9 above discloses all the limitations substantially claimed. Grenier as modified in claim 9 further teaches teach a lid configured to selectively enclose the interior space, and wherein the housing is connected to the lid (fig.5A of Brocket shows the lid encloses the interior space and the housing as disclosed by Grenier would be connected to the lid). 

Regarding claim 15, the references as applied to claim 9 above discloses all the limitations substantially claimed. Grenier as modified in claim* further teaches wherein the locking surface and the holding surface are steps and the locking surface is positioned above the holding surface surface (annotated fig.3 above shows the locking surface and holding surface are steps and locking surface is positioned above the holding surface).

Regarding claim 16, as best understood based on 112 (f) interpretation above, Grenier teaches a container, said container further comprising (Fig.1 shows the case 10):
a latch disposed on container, said latch having a hook and rotatably engaged to the container so as to be movable between a first latch position in which the hook is in a relatively inward location (Fig.7-9 show the latch being in first and second position that has a hook and rotatably engaged to the container) 
a latch bias configured to bias said latch towards said first latch position; (fig.7-9 show the latch 36 being biased via the pins 118 and 116 that are inserted into bores 90 ) and 
a stopper slidably disposed on said latch; wherein, when said latch is its second latch position, said stopper engages the step of the first container and prevents said latch from rotating to said first position (fig.4-8 show latch release 38 that is slidably engaged to the latch and includes a locking and holding surface and movable between upper and lower positions see annotated fig.3 above). Grenier does not teach a container system including at least a first container and a second container, said first container stackable on said second container; a step formed on each container; such that when said first container is stacked on said second container the hook of the second container overlies the step of the first container to secure said first container to said second container and a second latch position in which the hook is in a relatively outward location such that when said first container is stacked on said second container the hook of the second container does not overlie the step of said first container and does not secure said first container to said second container.
Brocket does teach a container system including at least a first container and a second container, said first container stackable on said second container (Fig.5A show container 20’ and 20 being stacked on each other); a step formed on each container (Fig.5A shows the downward projection 41’ configured to engaged the latch hook); such that when said first container is stacked on said second container the hook of the second container overlies the step of the first container to secure said first container to said second container and a second latch position in which the hook is in a relatively outward location such that when said first container is stacked on said second container the hook of the second container does not overlie the step of said first container and does not secure said first container to said second container (fig.5A -8 shows the first and second containers being stacked on one another and the latch being in the first position and the second position where the hook of the latch is in contact with the container and  securing the two containers together or second position where hook releases the second container). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch disclosed by Grenier by adding the latch to the two containers as disclosed by Brocket in order to secure variety of sizes and configurations of container that can be stacked and releasably locked to one another in a wide variety of arrangements. (0010,Brocket)
Regarding claim 17, the references as applied to claim 16 above discloses all the limitations substantially claimed. Grenier as modified in claim 17 further teaches said stopper including a locking surface and a holding surface, said stopper slidable between a first stopper position and a second stopper position  (fig.4-8 show latch release 38 that is slidably engaged to the latch and includes a locking and holding surface and movable between upper and lower positions see annotated fig.3 below), each said container further comprising a stopper bias configured to bias the stopper toward its first stopper position, wherein when the latch is in its first latch position and the stopper is in its second stopper position the locking surface and hook create a negative space configured to receive and engage the step to secure said first container to said second container (fig.3 and 6-8 show the latch release 36 coil spring 114 that bias the stopper towards the upper position or lower position putting the latch in the first and second position as desired by pressing the button 100 and fig.7 shows the negative space that is created between the container 12 wall and the holding and locking surface); and when the latch is moved to its second latch position, the stopper moves to the first stopper position and the holding surface is configured to engage the step of the first container and prevent the latch from rotating back to its first latch position (fig.7-9 show the stopper at different positions when rotated with respect to the step and the container).

Regarding claim 18, the references as applied to claim 17 above discloses all the limitations substantially claimed. Grenier as modified in claim 17 further teaches said first stopper position being an upper position and the second stopper position being a lower position (fig.3 and 6-8 show the latch release 36 coil spring 114 that bias the stopper towards the upper position or lower position putting the latch in the first and second position as desired by pressing the button 100).

Regarding claim 19, the references as applied to claim 18 above discloses all the limitations substantially claimed. Grenier as modified in claim 18 further teaches at least one of said first container and said second container comprising a container body having a plurality of walls and defining an interior space and a lid configured to selectively enclose the interior space, said latch disposed on said lid of said at least one of said first container and said second container (fig.5A of Brocket shows the two container having a  body and plurality of walls and interior space to store tools and lid that encloses the space and latch 28 that is disposed on said lid of the first and second container ).

Regarding claim 20, the references as applied to claim 16 above discloses all the limitations substantially claimed. Grenier as modified in claim 16 further teaches at least one of said first container and said second container comprising a container body having a plurality of walls and defining an interior space and a lid configured to selectively enclose the interior space, said latch disposed on said lid of said at least one of said first container and said second container (fig.5A of Brocket shows the two container having a  body and plurality of walls and interior space to store tools and lid that encloses the space and latch 28 that is disposed on said lid of the first and second container ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735